 1   Brandon C. Fernald (SBN 222429)
     brandon@fernaldlawgroup.com
     FERNALD LAW GROUP APC                                 JS-6
 2
     510 West Sixth Street, Suite 700
 3   Los Angeles, CA 90014
     Telephone: 323.410.0320
 4   Facsimile: 323.410.0330
 5   Richard C. Weinblatt (Pro Hac Vice)
     weinblatt@swdelaw.com
 6   STAMOULIS & WEINBLATT LLC
     800 N. West Street, Third Floor
 7   Wilmington, DE 19801
     Telephone: 302.999.1540
 8   Facsimile: 302.762.1688
 9   Attorneys for Plaintiff
     EHIERARCHY LLC
10
                               UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
13   EHIERARCHY LLC,                       )   CASE NO. 2:19-cv-01264-MWF-RAO
                                           )
14                   Plaintiff,            )
                                           )
15                                         )   [PROPOSED] ORDER GRANTING
                                               XXXXXXXXXXX
           v.                              )
16                                         )   STIPULATED MOTION FOR
     QNAP INC.,                            )   DISMISSAL
17                                         )
                     Defendant.            )
18                                         )
                                           )
19                                         )
                                           )
20                                         )
                                           )
21                                         )
                                           )
22
23
24
25
26
27
28
 1         The Court, having reviewed the parties' stipulation requesting this case be
 2   dismissed with prejudice, and for good cause shown, hereby grants the same .
 3
 4
 5         IT IS SO ORDERED.
 6
 7
 8   Dated: September 30
             _______________, 2019            ___________________________________
                                            HONORABLE MICHAEL W. FITZGERALD
 9
                                           UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
